DETAILED ACTION
The Office Action is a Response to Applicant’s Arguments and Amendments submitted on 01/25/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objection to the drawings in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Specification
The objection to the specification (relating to the drawings) in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (U.S. Publication 2015/0051638; previously of record) hereinafter Dickinson, in view of Figueiredo et al. (U.S. Publication 2018/0271541; previously of record) hereinafter Figueiredo.
Regarding Claim 11, Dickinson discloses (see Paragraphs 3, 22, 28, Figures 3, and 8) a tourniquet (10; see Paragraph 22) configured to occlude blood flow in an artery of a wearer (see Paragraph 003), the tourniquet comprising: at least one base plate (11); a tunnel strap (2) comprising two lace guides (holes in 9; see Figure 3) connected to a first end of the tunnel strap, each of the two lace guides configured to support lace travel (the holes in 9 support travel by allowing the laces 8 travel freely and not restrict movement through the holes), each of the two lace guides configured to guide laces (8); and a tightening mechanism (7, 8, and 13; see Paragraph 28) connected to one of the at least one base plate, the tightening mechanism comprising:  a spool (13) configured to accept a second end of each of the two laces (8); and a knob (7) configured for manually winding a portion of the two laces (8) onto the spool.
However, Dickinson does not disclose two anchor points, each of the two anchor points configured to anchor a first end of one of two laces to one of the at least one base plate.
Figueiredo teaches (see Paragraphs 02, 53, and Figure 14C) a reel based closure device for a tourniquet with two anchor points (1428a and 1428b; see Figure 14c), each of the two anchor points (1428a and 1428b; see Figure 14c) configured to anchor a first end of one of two laces (1424a and 1424b) to one of the at least one base plate (1426) in the same field of endeavor for the purpose of independently tensioning each lace segment and vary the tension in each lace segment (see Paragraph 53).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Dickinson’s device with two anchor points to anchor the 
Regarding Claim 12, Dickinson further discloses (See Figure 1) an outer cuff (1); configured to cover at least a portion of the base plate (11).
Regarding claim 13, Dickinson further discloses (see Figure 8) the tightening mechanism (7, 12, and 13) further comprising a housing (12) configured to house: at least a portion of the spool (13); and the portion of the laces (8).
Regarding claim 14, Dickinson further discloses (see Figure 8) the housing (12) as part of the base plate (11).
Regarding claim 15, Dickinson further discloses (see Figure 1) a base plate (9) connected to a second base plate (6) through employment of a first hinge (2 connecting 9 and 6).
Regarding claim 16, Dickinson further discloses (see Figure 1) a third base plate (4; see Figure 1) connected to a second base plate (6) through employment of a second hinge (interaction of 4 and 6).
Regarding Claim 17, Dickinson further discloses (see Paragraph 33, Figures 1, 4, and 9) a base plate (6) is configured to receive a second end of the tunnel strap (2).
Regarding Claim 18, Dickinson further discloses (see Paragraph 36 and Figure 9) the tourniquet further comprising a tunnel strap quick release connector (16 and 17) connected to one of the at least one base plate (1), the tunnel strap quick release connector (16 and 17) configured to removably connect to a second end of the tunnel strap (2).
Regarding Claim 19, Dickinson further discloses (see Paragraphs 33, 35 and Figure 6) a tunnel strap loop connector (6) connected to one of the at least one base plate (4; see Paragraph 35 and Figure 6), the tunnel strap loop connector configured to receive a second end of the tunnel strap (2; see Paragraph 33).
Regarding Claim 20, Dickinson further discloses (see Paragraph 33 and Figure 1) at least one base plate (4) comprises a tunnel strap loop connector (6) configured to removably connect to a second end of the tunnel strap (2).
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (U.S. Publication 2015/0051638), in view of Lowell (U.S. Publication 2016/0332010; previously of record) and Figueiredo (U.S. Publication 2018/0271541).
Regarding Claim 1, Dickinson discloses (see Paragraphs 3, 22, 28, Figures 3, and 8) a tourniquet (10; see Paragraph 22) configured to occlude blood flow in an artery of a wearer (see Paragraph 0003), the tourniquet comprising: at least one base plate (11); a tunnel strap (2) comprising two lace guides (holes in 9), each of the two lace guides configured to support lace travel (the holes in 9 support travel by allowing the laces 8 travel freely and not restrict movement through the holes), each of the lace guides configured to guide laces (8); a tightening mechanism (7, 12, and 13; see Paragraph 28) connected to the base plate; the tightening mechanism comprising: a spool (13) configured to accept a second end of each of the two laces (8) and a knob (7) configured to manually wind a portion of the two laces (8) onto the spool (13).
However, Dickinson does not disclose two anchor points, each of the two anchor points configured to anchor a first end of one of two laces to one of the at least one 
Lowell teaches (see Abstract, Paragraphs 19, 22, Figures 1, and 2) a wearable item quick release connector (30 or 31; see Figure 1) connected to a tourniquet (20 or 21; see Figure 2) and configured to removably connect to a wearable item (1, 2, and 5) for rapid application to a wound and quick-release fastener (18; see Paragraph 0019) in the same field of endeavor for the purpose of allowing the rapid application tourniquet to multifunction as a tether to other straps of devices while being readily available for use (see Abstract and Paragraph 22).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Dickinson’s device with quick-release fastener as taught by Lowell in order to rapidly apply tourniquet pressure to a wound.
However, the device of Dickinson as modified with the quick-release fasteners of Lowell (as discussed above) does not disclose two anchor points, each of the two anchor points configured to anchor a first end of one of two laces to one of the at least one base plate.
Figueiredo teaches (see Paragraphs 02, 53, and Figure 14C), a reel based closure device for a tourniquet with two anchor points (1428a and 1428b; see Figure 14c), each of the two anchor points (1428a and 1428b; see Figure 14c) configured to anchor a first end of one of two laces (1424a and 1424b) to one of the at least one base plate (1426) in the same field of endeavor for the purpose of independently tensioning each lace segment and vary the tension in each lace segment (see Paragraph 53).

Regarding Claim 2, the combination of Dickinson, Lowell, and Figueiredo disclose the invention substantially as discussed above. Additionally, the wearable item is not positively claimed in Claim 1. 
However, Dickinson does not disclose the wearable item comprises at least a ballistic plate carrier; a backpack; a belt; and/or a harness. 
Lowell teaches (see Abstract, Paragraph 21, and Figure 2) a wearable item comprises a harness in the same field of endeavor for the purpose of having a tourniquet worn and readily available for use (see Abstract and Paragraph 21).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the combined device of Dickinson/Lowell/Figueiredo with a harness as taught by Lowell in order to wear the tourniquet and have it readily available for rapid application to a wound.
Regarding Claim 3, Dickinson further discloses (see Figure 1) an outer cuff (1) configured to cover at least a portion of the base plate (11).
Regarding Claim 4, Dickinson further discloses (see Figure 8) the tightening mechanism (7, 12, and 13) further comprising a housing (12) configured to house: at least a portion of the spool (13); and the portion of the laces (8).
Regarding Claim 5, Dickinson further discloses (see Figure 8) the housing (12) as part of the base plate (11).
Regarding Claim 6, Dickinson further discloses (see Figure 1) a base plate (9) connected to a second base plate (6) through employment of a first hinge (2 connecting 9 and 6).
Regarding Claim 7, Dickinson further discloses (see Figure 1) a third base plate (4) connected to a second base plate (6) through employment of a second hinge (interaction of 4 and 6).
Regarding Claim 8, Dickinson further discloses (see Paragraph 33, Figures 1, 4 and 9) a base plate (6) is configured to receive a second end of the tunnel strap (2).
Regarding Claim 9, Dickinson further discloses (see Paragraph 36 and Figure 9) the tourniquet further comprising a tunnel strap quick release connector (16 and 17) connected to one of the at least one base plate (1), the tunnel strap quick release connector (16 and 17) configured to removably connect to a second end of the tunnel strap (2).
Regarding Claim 10, Dickinson further discloses (see Paragraphs 33, 35 and Figure 6) a tunnel strap loop connector (6; see Figure 6) connected to one of the at least one base plate (4; see Paragraph 35), the tunnel strap loop connector (6) configured to receive a second end of the tunnel strap (2; see Paragraph 33).
Response to Arguments
Applicant's arguments filed on 01/25/2021 with respect to Claims 1 and 11 have been fully considered but they are not persuasive. The applicant argues 1: “a tunnel strap comprising two lace guides….There is no lace movement within the lace holes” and 2: “the components required in the pending claims effectively act as a compound pulley system.” In regards to the first argument. The holes in 9 (as taught by Dickinson) configured to (functional language indicating that the structure is capable to) support lace travel because the holes are sized to allow the lace to travel unrestricted, there is no hindrance from the lace guide to prevent lace travel; and 3: the lace guides are configured to (functional language indicating that the structure capable to) guide one of the two laces as long as the lace has a portion in the hole, any travel of the hole will result in the lace being guided by, i.e. following, the hole. 
In response to applicant's argument that the lace guides are configured to support lace travel, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “compound pulley system that results in the turning mechanism applying twice the force”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771